
	
		II
		110th CONGRESS
		2d Session
		S. 3471
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. DeMint (for himself,
			 Mrs. Dole, and Mr. Thune) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Homeland Security and Governmental Affairs
		
		A BILL
		To prohibit government-sponsored enterprises from making
		  lobbying expenditures, political contributions, or other certain
		  contributions.
	
	
		1.Prohibition on lobbying,
			 political contributions, and contributions to nonprofit public policy
			 organizations
			(a)Prohibition on
			 lobbying expenditures and certain contributionsAn enterprise may
			 not make—
				(1)lobbying
			 expenditures;
				(2)political
			 contributions; or
				(3)contributions to
			 any organization described under section 501(c) of the Internal Revenue Code of
			 1986.
				(b)DefinitionIn
			 this section—
				(1)the term
			 enterprise shall have the same meaning given such term in
			 section 1303 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4502);
				(2)the term
			 lobbying expenditures shall have the same meaning given such
			 term in section 4911(c)(1) of the Internal Revenue Code of 1986; and
				(3)the term
			 political contributions means any contribution on behalf of a
			 political candidate or to a separate segregated fund described in section
			 316(b)(2)(C) of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 441b(b)(2)(C)).
				(c)PenaltiesViolations of this section shall constitute
			 violations of section 1352(a) of title 31, United States Code.
			
